Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 09, 2015

The Court of Appeals hereby passes the following order:

A15D0312. ANGELA GREENE JOHNSON v. GIRL SCOUTS OF GREATER
    ATLANTA, INC. et al.

      On January 21, 2015, Angela Greene Johnson filed a pro se application for
discretionary appeal in the Supreme Court, which transferred it here after determining
that the case did not invoke the Supreme Court’s subject matter jurisdiction. The
Supreme Court’s order notes that Johnson “seeks review of a February 1, 2012 order
dismissing her complaint in which she sought damages for intentional infliction of
emotional distress, negligence, and, arguably, violations of Title VII of the federal
Civil Rights Act of 1964.” Although it appears from the application materials before
us that the trial court’s order is a directly appealable final judgment, see OCGA § 5-6-
34 (a), we lack jurisdiction to consider Johnson’s application because it is untimely.
      Ordinarily, if a party applies for discretionary review of a directly appealable
order, we grant the application under OCGA § 5-6-35 (j). To fall within this general
rule, however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d) & (j); Hill v. State, 204 Ga. App. 582 (420 SE2d
393) (1992). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. See Boyle
v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Because Johnson filed her
application nearly three years after entry of the order dismissing her complaint, the
application is untimely, and it is therefore DISMISSED for lack of jurisdiction.1


      1
        Johnson filed a notice of appeal in this Court on April 13, 2012, attempting
to directly appeal the same February 1, 2012 court order, but we dismissed the direct
                                    Court of Appeals of the State of Georgia
                                                                         04/09/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.




appeal as untimely. Johnson v. Girl Scouts of Greater Atlanta, Case No. A12A2426
(dismissed August 15, 2012).